t c memo united_states tax_court sooren hovhannissian and estate of mary hovhannissian deceased sooren hovhannissian executor petitioners v commissioner of internal revenue respondent docket no filed date stephen g utz and ann mcclure for petitioners elise f alair and bradford a johnson for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies addition_to_tax and penalties year petitioner s deficiency addition_to_tax sec_6651 penalty sec_6662 sh mh sh mh dollar_figure big_number big_number dollar_figure --- --- dollar_figure big_number big_number petitioners are sh--sooren hovhannissian mh-- estate of mary hovhannissian deceased sooren hovhannissian executor and sh mh--sooren hovhannissian and estate of mary hovhannissian deceased sooren hovhannissian executor after concessions by both parties we first address whether petitioner sooren hovhannissian petitioner is required to include in his gross_income as gain under sec_1038 dollar_figure the portion of the cash he received on an installment_sale of real_property in that he had not previously reported as gain we hold that sec_1038 governs petitioner’s reacquisition in of the property upon the buyer’s default on the installment note secured_by the property petitioner must include dollar_figure as gain in his gross_income we also hold that petitioner is not entitled to claim a sec_165 loss in on his reacquisition of the property as a result petitioner conceded the addition_to_tax and respondent conceded the penalties petitioners argued on brief that they have conceded only dollar_figure of their claim for car and truck expenses for taxable_year however the parties’ stipulation clearly states that petitioners conceded dollar_figure of those claimed deductions all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners are not entitled to any loss_carrybacks from to findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in trumbull connecticut when they filed their petition mrs hovhannissian thereafter died and her estate was substituted as a party to this proceeding beginning in petitioner acquired several contiguous parcels of land in bridgeport connecticut hereinafter boston avenue property and boston avenue property upon which he built several structures petitioner operated a retail carpet and furniture business on the premises from the time of their construction until he sold the boston avenue property in petitioner continued to operate a carpet business at the boston avenue property through at least in petitioner began to build a combination parking garage and warehouse on the rear portion of the boston avenue property petitioner encountered various difficulties in building this structure which was never completed or put into service petitioner estimated that he spent dollar_figure in constructing this structure but lost his records of the construction costs petitioner submitted an expert report that estimated the likely construction costs of the structure at dollar_figure at the time of construction in the early 1970's thereafter petitioner let the structure stand idle and unfinished fenced off to prevent vandalism one of the walls of the structure collapsed prior to the sale and was never repaired on date petitioner sold the boston avenue property which then consisted of the furniture store building the front property and the unfinished garage warehouse structure the rear property to the bridgeport mini limited_partnership the partnership for the stated consideration of dollar_figure petitioner received dollar_figure in cash and a nonrecourse purchase_money_mortgage note in the face_amount of dollar_figure under the terms of the note petitioner was to receive quarterly payments of interest for years at which time the principal_amount of dollar_figure and all accrued or unpaid interest would become due as part of the sale petitioner obtained an engineering report showing that the garage structure was suitable for conversion into a self-storage facility he also obtained the permits necessary for conversion of both the front and rear properties into self-storage facilities as part of the dollar_figure petitioner received from the partnership approximately dollar_figure above and beyond the sale price which was properly reported by petitioner as part of the payments from the sale that were received during for taxable_year petitioner and mrs hovhannissian filed a joint income_tax return of the dollar_figure in cash received upon the sale of the boston avenue property petitioners reported dollar_figure as gain and dollar_figure as a recovery_of basis from an installment_sale petitioners also received and reported dollar_figure in interest payments from the partnership petitioner and mrs hovhannissian filed separate returns for taxable_year they each reported dollar_figure of the dollar_figure of interest payments received from the partnership during that year in petitioner and mrs hovhannissian received no interest payments from the partnership following the sale in the partnership began converting the boston avenue property into a self-storage rental facility in the partnership filed for bankruptcy leaving the conversion incomplete and defaulting on its obligations to pay interest and principal on the mortgage note the main building on the front property which had formerly served as petitioner’s furniture store had been stripped to a bare shell to house the self-storage facility the main building contained mini storage bins installed on all three floors the doors from all of the bins were missing the partnership had also removed the roof of the unfinished garage structure and several important structural members on or about date the federal bankruptcy court supervising the partnership bankruptcy permitted petitioner to reacquire the boston avenue property the parties have stipulated that the fair_market_value of the boston avenue property on the reacquisition date was dollar_figure pursuant to a claim petitioner made in date he received an insurance recovery_of dollar_figure in a later year for damage resulting from alterations made to the boston avenue property by the partnership petitioner also filed suit against the attorney who represented him on the sale of the property alleging that the partnership’s purchase_money_mortgage note should have been recourse and not nonrecourse petitioner recovered no damages for taxable_year petitioner and mrs hovhannissian filed a joint income_tax return reporting a loss of dollar_figure upon the advice of their then income_tax_return_preparer they did not report any gain_or_loss on the reacquisition petitioner and mrs hovhannissian filed separate form sec_1045 application_for tentative refund claiming net_operating_loss carrybacks of dollar_figure and dollar_figure respectively from to taxable_year in january to date respondent issued separate notices of deficiency to petitioner and mrs hovhannissian for taxable_year and a joint notice_of_deficiency for taxable_year petitioners filed a timely petition with this court opinion application of sec_1038 the primary issue for decision is whether sec_1038 governs petitioner’s reacquisition of the boston avenue property requiring petitioners to report dollar_figure as hitherto unrecognized_gain in taxable_year under sec_1038 congress added sec_1038 to the code to ensure that certain reacquisitions of real_property sold in installment_sales would not be treated as taxable exchanges by simple reference to the fair_market_value of the reacquired_property act of date publaw_88_570 78_stat_854 sec_1038 provides that a reacquisition of real_property governed by sec_1038 is one in which a sale of real_property gave rise to indebtedness in favor of the seller the indebtedness was secured_by the real_property sold and the seller reacquired the real_property in full or partial satisfaction of the indebtedness except as provided in sec_1038 no gain_or_loss results from the reacquisition and no debt can be treated as having become worthless or partially worthless for any such reacquisition sec_1038 provides if-- a sale of real_property gives rise to indebtedness to the seller which is secured_by the real_property sold and continued for reacquisitions governed by sec_1038 sec_1038 requires the seller to recognize gain to the extent that money and the fair_market_value of other_property received from the sale prior to reacquisition exceed the amount of gain recognized in previous periods sec_1038 limits the amount of gain to be recognized to the amount by which the original sale price exceeded the sum of the adjusted_basis of the property gain previously recognized on the sale and continued the seller of such property reacquires such property in partial or full satisfaction of such indebtedness then except as provided in subsections b and d no gain_or_loss shall result to the seller from such reacquisition and no debt shall become worthless or partially worthless as a result of such reacquisition sec_1038 provides in the case of a reacquisition of real_property to which subsection a applies gain shall result from such reacquisition to the extent that-- a the amount of money and the fair_market_value of other_property other than obligations of the purchaser received prior to such reacquisition with respect to the sale of such property exceeds b the amount of the gain on the sale of such property returned as income for periods prior to such reacquisition any money paid or other_property measured by its fair_market_value transferred in connection with the reacquisition sec_1038 governs the federal_income_tax treatment of all reacquisitions described therein even where the mandatory language of sec_1038 works a hardship on a taxpayer 76_tc_1018 relief available to such taxpayers through increases to basis under sec_1038 that offset gain reported upon reacquisition sec_1_1038-1 income_tax regs sec_1038 applies to such reacquisitions even when substantial improvements have been made sec_1038 provides limitation --the amount of gain determined under paragraph resulting from a reacquisition during any taxable_year beginning after the date of the enactment of this section shall not exceed the amount by which the price at which the real_property was sold exceeded its adjusted_basis reduced by the sum of-- a the amount of the gain on the sale of such property returned as income for periods prior to the reacquisition of such property and b the amount of money and the fair_market_value of other_property other than obligations of the purchaser received with respect to the sale of such property paid or transferred by the seller in connection with the reacquisition of such property for purposes of this paragraph the price at which real_property is sold is the gross_sales price reduced by the selling commissions legal fees and other expenses incident to the sale of such property which are properly taken into account in determining gain_or_loss on such sale that substantially change the property 88_tc_541 in conners v commissioner supra we held that sec_1038 does not require a taxpayer who reacquires land improved by the buyer to recognize gain on the reacquisition with respect to the improvements in conners the taxpayers sold land for dollar_figure cash and a dollar_figure promissory note to a developer who constructed a 48-unit town house project the developer buyer defaulted on his note to the taxpayers when he could not sell all the units the taxpayers ultimately agreed to take title to six units the land underlying those units and six forty-eighths of the common land in lieu of exercising their right to foreclose the taxpayers did not report any gain upon the reacquisition id pincite in conners the commissioner argued that the taxpayers were required to recognize gain from the improvements because the property was substantially different from that which they sold id pincite contending that sec_1038 did not apply because contrary to congressional intent the taxpayers were in a better position following the reacquisition id pincite however we found that the taxpayers were not in a better position and that to tax them on the improvements at that point would be to require the recognition of gain not yet realized out of funds not yet received id we held that repossession of improved property in satisfaction of an obligation resulting from the sale of the same property prior to improvements is entitled to nonrecognition treatment under sec_1038 id pincite to aid in determining the applicability of sec_1038 to the facts in conners we used four factors enumerated in the legislative_history indicating that congress felt it was inappropriate to measure gain upon repossession of the property by reference to the fair_market_value at the time of the repossession because the taxpayer was actually in no better position than he was before he made the sale valuation at the time of repossession was difficult to tax the initial seller on gain at the time of repossession was to tax him on gain not yet realized and because the taxpayer had not received a monetary return with respect to the property funds to pay the taxes may be unavailable id pincite citing s rept 88th cong 2d sess 1964_2_cb_828 petitioners argue that the boston avenue property was so changed by reason of the partnership’s failure to complete the conversion to the self-storage facility that sec_1038 should not apply to the entire property but only to the front property the former furniture store and the land on which it stands petitioners argue that sec_1038 should not apply to the rear property because the buyer so irreparably damaged the parking structure that petitioners cannot be taxed as though the building still existed and could therefore be said to have been recovered as well petitioners argue alternatively that even if sec_1038 does apply to the entire property petitioner is entitled to a sec_165 loss upon the reacquisition of the rear property in its damaged condition respondent citing conners v commissioner supra argues that sec_1038 applies to real_property that has been reacquired even if it has been substantially changed before considering the four factors described in the legislative_history and quoted in conners v commissioner supra pincite we address petitioner’s argument that the property should be bifurcated so as to apply sec_1038 only to the front property petitioner sold the boston avenue property as a single piece of property and reacquired it as a single piece of property the warranty deed by which petitioner conveyed the property to the partnership in also identifies the property as a single parcel cf goudas v commissioner tcmemo_1996_ there is nothing in the facts of this case to support a finding that the boston avenue property is divisible in any meaningful way that would be supported by language of the statute the regulations or the legislative_history on this ground alone we could hold that sec_1038 applies to the reacquisition of the entire boston avenue property because petitioners have conceded the applicability of sec_1038 to the front property however we go on to consider the four factors referred to in the legislative_history we cannot determine from the record whether petitioner was in a better or worse position at the time of reacquisition than he was at the time of the original sale upon the reacquisition petitioner had the property plus dollar_figure in cash he had received at the time of sale and dollar_figure in interest payments the parties have stipulated that the fair_market_value of the boston avenue property was dollar_figure at the time of reacquisition under the terms of the mortgage note petitioner had no further recourse against the partnership or its general partners upon reacquisition of the property despite his subsequent expressions of discontent with the terms of the transaction petitioner willingly sold the property on those terms in and received dollar_figure at the closing and interest payments pursuant to the mortgage note in and only when petitioner resells the property will he be able to ascertain whether the changes by the partnership and the then-current market conditions will result in a loss congress enacted sec_1038 to provide mandatory uniform income_tax treatment in precisely this kind of case deferring recognition of either gain_or_loss until the seller once again sells the reacquired_property and the amount of the gain_or_loss can be objectively measured s rept supra c b pincite see also greene v commissioner t c pincite6 the difficulty in determining a fair_market_value by which to ascertain an amount_realized in the absence of a realization event was another major reason why congress enacted sec_1038 s rept supra c b pincite that valuation difficulty is present in this case although the parties have stipulated based on petitioner’s expert’s opinion a fair_market_value of dollar_figure at reacquisition the record also contains a appraisal of the same property in the same condition for dollar_figure we discuss the third and fourth factors in light of petitioner’s further argument that applying sec_1038 to this case would be unconstitutional because petitioner did not realize any gain in connection with the sale and subsequent reacquisition of the boston avenue property and should therefore not be taxed on any gain nor denied a claim for a loss at the time of reacquisition to support his argument petitioner also claims that the fair_market_value of the property at the time of reacquisition governs whether any gain was realized on the transactions at issue petitioner argues that he should not be taxed if the value of the property he received back and the amount of cash and other_property he received in connection with the initial sale are less than his presale basis in the property the amount that petitioner received dollar_figure plus the fair_market_value of the property at acquisition dollar_figure is slightly less dollar_figure than the adjusted presale basis in the property dollar_figure claimed on his income_tax return for the year of the sale continued petitioner’s arguments misconstrue both the intent and operation of sec_1038 as discussed supra congress enacted sec_1038 to obviate the difficulties in the absence of an identifiable sale or other exchange at the time of reacquisition of ascertaining the fair_market_value of the property and objectively determining whether gain_or_loss was actually realized see s rept supra c b pincite to that end sec_1038 expressly disallows any recognition of gain_or_loss in connection with the reacquisition itself sec_1038 requires only that the seller recognize and report as gain that amount of any cash or other_property that was received by the seller on the original sale and whose recognition was deferred under sec_453 such recognition rectifies the imbalance created by the sec_453 deferral which congress allowed in order to sidestep the seemingly elementary issue of when the ‘amount realized’ by the seller includes the value of the buyer’s obligations to make the future payments bittker mcmahon federal income_taxation of continued for at least two reasons this argument cannot prevail first the relevant realization event for measuring gain is the initial sale not the subsequent reacquisition second both the legislative_history and the regulations specifically state that the fair_market_value of the property at the time of reacquisition is immaterial see s rept 88th cong 2d sess 1964_2_cb_828 sec_1_1038-1 income_tax regs moreover we are not satisfied that petitioner has proved the presale basis claimed on the return individuals sec_29 pincite 2d ed supp as sec_1_1038-1 income_tax regs explains it is immaterial for purposes of applying sec_1038 whether the seller realized a gain or sustained a loss on the sale of the real_property or whether it can be ascertained at the time of the sale whether gain_or_loss occurs as a result of the sale it is also immaterial what method_of_accounting the seller used in reporting gain_or_loss from the sale of the real_property or whether at the time of reacquisition such property has depreciated or appreciated in value since the time of the original sale petitioner also argues that the dollar_figure he received in connection with the original sale was not income but only a receipt we may dismiss this argument by noting that it has been long settled that all amounts received in connection with a realization event which in this case was the original sale must be included in income under sec_1001 and sec_61 348_us_426 petitioner had complete dominion over the cash in that he had no expectation that he would ever have to return it to the buyer 493_us_203 106_tc_392 we note in passing that we could alternatively view the sale not as a sale of the property as such but as the sale to the partnership for dollar_figure of an option to purchase the property for the face_amount of the note dollar_figure especially if the nonrecourse note were seen as invalid under the analysis in 64_tc_752 affd on other grounds 544_f2d_1045 9th cir because the face_amount of the note so greatly exceeded the fair continued the operation of sec_1038 and c illustrates why it is appropriate that petitioner should be liable for income_tax on hitherto untaxed amounts received prior to the reacquisition in petitioner recognized dollar_figure of the dollar_figure received as part of the consideration for the sale of the boston avenue property and deferred the balance under sec_453 sec_1038 requires the recognition of that balance dollar_figure up to the limit imposed by sec_1038 of the original sale price less petitioner’s claimed presale basis or dollar_figure sec_1038 ensures that all receipts of cash and other_property by the seller prior to reacquisition are taxed as income to return the seller to as close to status quo ante continued market_value of the property if the sale were analyzed as the sale of an option to buy the boston avenue property the overall federal tax consequences would be similar to the operation of sec_1038 although the timing of recognition and adjustment to basis would differ only when an option lapses does the grantor of an option include in gross_income the amount received for the option id pincite 67_tc_71 see also revrul_78_182 1978_1_cb_265 revrul_58_234 1958_1_cb_279 as short-term_capital_gain sec_1234 the option grantor retains his property with its basis unchanged the more favorable treatment of a seller who reacquires real_property under sec_1038 in terms of allowed adjustments to basis belies petitioner’s argument that sec_1038 is unconstitutional in its application to the facts of his case see also 76_tc_1018 sec_1038 limits the amount required to be recognized under sec_1038 to the amount by which the sale price exceeds the sum of presale basis amounts previously recognized and amounts paid in connection with the reacquisition in this case nothing dollar_figure - big_number big_number big_number with respect to the reacquired_property as circumstances will permit sec_1038 c recalculates petitioner’s basis in the reacquired_property to account for the original presale basis that the seller had in the property plus other adjustments such as sales costs as reflected in the seller’s basis in the debt_instrument under sec_453 see sec_1_453-9 income_tax regs plus the gain reported under sec_1038 sec_1038 gain reported in prior taxable years sec_1038 and any amounts paid in connection with the reacquisition sec_1_1038-1 income_tax regs the operation of these two subsections leaves the seller having paid all federal taxes due on cash and other_property received prior to reacquisition and in possession of his original property with an increased basis in light of the foregoing we hold that sec_1038 governs petitioner’s reacquisition of the real_property pincite boston avenue in satisfaction of the indebtedness arising from its sale sec_1_1038-1 income_tax regs sec_1038 governs the entire reacquisition even though the property has been substantially changed through incomplete modifications to both the erstwhile furniture store and the structure on the rear there is conflicting evidence in the record with respect to petitioner’s basis in the parking structure at the time of the sale which will have a direct bearing on the calculation of petitioner’s post-reacquisition basis in the property under sec_1038 property see conners v commissioner supra pincite reacquisition of real_property governed by sec_1038 even though substantial improvements made under sec_1038 petitioner must recognize and include in gross_income the previously excluded balance of the initial cash payment dollar_figure disallowance of loss related to reacquisition governed by sec_1038 petitioner argues in the alternative that as a matter of law he is entitled under sec_165 to claim a loss on the reacquisition sec_1038 forestalls a seller incident to a sec_1038 reacquisition of real_property from claiming a bad_debt deduction under sec_166 for the default in payment of the purchase_money_mortgage debt secured_by that property rose v commissioner tcmemo_1987_19 affd 855_f2d_65 2d cir the language of sec_1038 which states that no gain_or_loss shall result to the seller from such reacquisition see also sec_1_1038-1 income_tax regs also disallows other kinds of losses including those that might be claimed under sec_165 disallowing any loss claimed under sec_165 is consistent with the broader congressional intent in enacting sec_1038 your committee also believes that it is desirable to have a uniform rule applicable in case of repossession of real_property whether the initial sale was at a gain_or_loss it is desirable to have the same rule applicable whether the value of the property after the initial sale has gone up or down s rept supra c b pincite applying the plain meaning of the language of the statute 489_us_235 103_f3d_5 2d cir affg 103_tc_615 996_f2d_607 2d cir affg tcmemo_1991_350 the legislative_history see s rept supra c b pincite and the associated regulations see sec_1_1038-1 income_tax regs we hold that petitioner as a matter of law is not entitled to recognize any loss on the reacquisition of the boston avenue property even if sec_1038 did not forestall a claim to a concurrent loss under section 165--a claim we reject--petitioner has not shown that he has satisfied the conditions for allowance of a loss under section dollar_figure we cannot easily identify from the record what--if any--loss petitioner incurred as a result of the closed and completed transaction 92_tc_1249 affd 909_f2d_1146 8th cir attributable to the sale and reacquisition that resulted in petitioner’s receipt and retention of more than dollar_figure million in cash plus the reacquisition of his property we sec_165 which limits the types of losses that individuals may claim does not appear to forestall petitioner from claiming a loss because he is claiming it incident to a transaction entered into for profit sec_165 cannot identify the specific amount that petitioner spent in constructing the structure although petitioner claims dollar_figure the record including the report submitted by petitioner’s expert indicates that petitioner spent or should have spent no more than dollar_figure after having spent this money constructing the structure petitioner let the structure stand unused for nearly years doing nothing with it except closing it off to prevent vandalism petitioner then received dollar_figure in cash and substantial interest payments thereafter and a note for dollar_figure for the sale of the entire boston avenue property at a time when the record including petitioner’s own testimony that one of the walls collapsed prior to the sale strongly supports the inference that the garage structure was virtually worthless prior to the saledollar_figure these difficulties in identifying the amount and time of petitioner’s loss suffice to preclude petitioner’s claim of a casualty_loss under sec_165 and h there are other hurdles to allowance of a casualty_loss that petitioner has not surmounted a casualty even if petitioner were entitled to a casualty_loss he would be restricted to the lesser_of adjusted_basis or value prior to the casualty--the garage was not part of a trade_or_business because it had never been placed_in_service 305_us_468 sec_1_165-7 income_tax regs the evidence in the record that the garage structure was virtually worthless when the boston avenue property was sold which is even less than the dollar_figure cost of construction figure imputed by petitioner’s expert would leave petitioner short of his goal of proving entitlement to a casualty_loss loss must be sudden unexpected or unusual 680_f2d_91 11th cir affg 76_tc_593 54_f2d_537 2d cir affg 18_bta_674 as noted supra the garage was probably already worthless prior to the sale before the occurrence of any of the events that--petitioner claims-- destroyed the value of the garage the dismantling of the garage by the partnership was neither sudden nor unexpected both petitioner and the partnership contemplated that the partnership would convert the structure into a self-storage facility as evidenced by the permits and engineering reports that petitioner obtained prior to the closing of the sale finally we note that the circumstances in cases allowing casualty losses under sec_165 have been very different from the facts of this case this court and other courts have disallowed casualty losses where human hands intervene in circumstances not constituting fire storm shipwreck or theft sec_165 see eg maher v commissioner f 2d pincite citing numerous cases allowing and disallowing casualty losses 36_tc_1191 confiscation of automobile by officials in east germany acting under color of legal authority arbitrary and despotic as it may have been could not have been a ‘theft’ for tax deduction purposes dollar_figure neither sec_1038 nor sec_165 allows petitioners’ claim to a loss upon petitioner’s reacquisition of the boston avenue property in to reflect the foregoing and the parties’ concessions decision will be entered under rule sec_280b expressly restricts the deduction of losses resulting from demolition of buildings
